735 N.W.2d 276 (2007)
Daniel E. FOURNIER, Plaintiff-Appellee,
v.
CAPPY HEATING & AIR CONDITIONING, INC., and General Insurance Company of America, Defendants-Appellees, and
Citizens Insurance Company of America, Defendant-Appellant.
Docket No. 133826. COA No. 272642.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the March 23, 2007 *277 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.